DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27, 29-33, 37, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwasaki (JP 2011-121409, newly cited) and further in view of Ikeda (US 7,060,146, of record).
As best depicted in Figures 1 and 2, Iwasaki is directed to a tire construction comprising a pair of bead cores 5, a pair of bead fillers 8, a carcass 6, a tread 2, a pair of sidewalls 3, a belt assembly 7, and a pair of annular inserts 10, wherein (a) said belt assembly is radially superimposed on said inserts, (b) axially external edges of said belt assembly are axially inside axially external ends of said inserts, and (c) axially external edges of said belt assembly are axially inward of and axially spaced from axially internal edges of said sidewalls.  It is further evident from Figures 1 and 2 that axially external ends of said inserts define radially external apices of the sidewalls.
In terms of the composition of said inserts, Iwasaki teaches a complex modulus between 12 and 20 MPa (Paragraph 7).  Iwasaki further states that respective sidewalls are formed with a soft rubber having a complex modulus between 2.5 MPa and 6.0 MPa (Paragraph 18).  While Iwasaki fails to specifically compare hardness values, it is well taken that modulus and hardness demonstrate a positive relationship with one another in that larger modulus values are conventionally associated with larger hardness values.  As such, one of ordinary skill in the art at the time of the invention would have expected the annular inserts of Iwasaki to be harder than the sidewalls.
Lastly, with respect to claim 27, tire rubber layers, including shoulder rubber layers, are conventionally formed by winding rubber tapes and thus forming a plurality of adjacent coils.  Ikeda provides an example of such a well-known and conventional winding technique (component Gtc- Figure 3e and Column 4, Lines 29+).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the annular inserts of Iwasaki by arranging a plurality of coils since such is consistent with the common manner of forming similar tire rubber layers (axially external end of annular insert would correspond with axially outermost winding or coil).
Regarding claim 29, said inserts and said sidewalls have considerably different mechanical properties and as such, would be expected to be formed with different compositions.
With respect to claims 30 and 31, sulfur, at a minimum, is present in essentially every tire rubber composition.
As to claim 33, it is extremely well known and conventional to form tread bands by winding elastomeric tapes over an axial extent of the tire (consistent with the claimed tire structure).  Ikeda provides evidence of such a conventional method of manufacture (Column 6, Lines 40+).
4.	Claims 34 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwasaki and Ikeda as applied in claim 32 above and further in view of Yahagi (US 4,683,928, of record).
As detailed above, Iwasaki teaches a tire construction comprising a pair of annular inserts, a pair of sidewalls, and a tread.  While the tread of Iwasaki appears to be a single composition, it is equally well known to form respective tread ends with a different composition, as compared to the tread center, in order to provide good appearance and wear resistance over the entire tread width, as shown for example by Yahagi (Column 1, Lines 35+ and Figures 1-5).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tread of Iwasaki with different rubber compositions for the benefits detailed above.    
5.	Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwasaki and Ikeda as applied in claim 32 above and further in view of Shimada (US 4,894,409, of record).
As detailed above, Moriya teaches a tire construction comprising a tread and a sidewall.  In such an instance, however, Moriya is silent with respect to the sidewall composition and the tread composition.  
In any event, each of the tire sidewall and the tread represent an exterior or visible tire component and the same or similar compositions are commonly used to form such components.  Shimada provides one example of a tire construction in which a composition is disclosed as having applicability in the sidewall and the tread (Column 9, Lines 24+).  It is emphasized that the benefits of fracture resistance and wear resistance are highly desirable in each of the tread and the sidewall.  Thus, one of ordinary skill in the art at the time of the invention would have found it obvious to use the same composition in the tread (at least in respective axially outer ends) and sidewall of Iwasaki.  It is further noted that such is consistent with the teachings of Iwasaki in that the tread is disclosed as having a complex modulus between 2 MPa and 10 MPa and the sidewall is disclosed as having a complex modulus between 2.5 MPa and 6 MPa (Paragraph 18). 
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 27 and 29-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 7, 2022